Citation Nr: 1607961	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-46 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2009, for the award of separate, 10 percent disability ratings for right knee instability and left knee instability, respectively.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

5.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

6.  Entitlement to a disability rating in excess of 10 percent for right knee instability.

7.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran was on active duty in the U.S. Marines between October 1989 and October 1995.

This matter is on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  See July 2009 and November 2009 Rating Decisions.

The Veteran testified before the undersigned at a September 2015 Travel Board hearing.  The undersigned kept the record open for 60 days to allow the Veteran to submit additional evidence.  See also October 2015 Correspondence (requesting an additional 60 days to submit evidence).  A hearing transcript is in the electronic claims file.

The issue of TDIU is part and parcel of the Veteran's appeal.  The Veteran testified that he has not worked since 2008 and that he stopped working due to his service-connected back and knee disabilities.  September 2015 Hearing Testimony.  The Veteran's testimony raises the issue of TDIU in connection with the increased disability rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also 38 C.F.R. § 19.9 (2015).  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issues of entitlement to increased disability ratings are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 2015 Board hearing, the Veteran withdrew the claim of entitlement to an effective date prior to May 21, 2009, for the award of separate, 10 percent disability ratings for right knee instability and left knee instability, respectively.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an effective date prior to May 21, 2009, for the award of separate, 10 percent disability ratings for right knee instability and left knee instability, respectively,
 have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Board hearing on September 17, 2015, the Veteran requested to withdraw his claim of entitlement to an effective date prior to May 21, 2009, for the award of separate, 10 percent disability ratings for right knee instability and left knee instability, respectively.  The Veteran's request was made on the record and satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn his appeal there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an effective date prior to May 21, 2009, for the award of separate, 10 percent disability ratings for right knee instability and left knee instability, respectively, and it is dismissed.


ORDER

The claim of entitlement to an effective date prior to May 21, 2009, for the award of separate, 10 percent disability ratings for right knee instability and left knee instability, respectively, is dismissed.


REMAND

The increased disability rating claims on appeal are remanded for further development, to include obtaining new VA examinations to determine the severity of the Veteran's current disabilities.

As an initial matter, the claims file includes VA and private medical records that have not been considered by the RO.  See VA Medical Records (VAMRs) submitted September 2015; December 2015 Private Medical Records (PMRs).

The Veteran's September 2015 hearing testimony and December 2015 private medical evaluation suggest that his back and knee disabilities may have worsened since his last VA examination in May 2013.  December 2015 PMRs (stating that the Veteran's disabilities have become progressively worse since service separation in 1995 and that his health has worsened over the last year); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitute competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

The Veteran's hearing testimony as well as the recent private medical evaluation report identify symptoms of the low back that were not found during the May 2013 VA examination.  The Veteran testified that his muscles "get tired really fast on my lower back" and that he has had incapacitating episodes for which he has been recommended bed rest.  He estimated that he required six weeks of bed rest between September 2014 and September 2015.  Similarly, the December 2015 medical evaluation notes muscle weakness in the back-"back muscles become very weak"-as well as muscle spasm and tightness.  The evaluation also notes the use of a "support" when walking to relieve the Veteran's back and peripheral neuropathy symptoms.  In contrast, the May 2013 VA examiner noted no muscle weakness or spasm on physical examination, no use of assistive devices, and no incapacitating episodes due to intervertebral disc syndrome.  May 2013 VA Examination Report.

The Veteran's testimony and the findings of the December 2015 private evaluation report suggest that the Veteran's has peripheral neuropathy in the left and right lower extremities.  See December 2015 PMRs (diagnosing "post-traumatic neurological deficit affecting the left lower extremity and, to a lesser degree, the right corresponding to the L5 dermatome, with both motor and sensory deficits.").  In addition, the private physician who evaluated the Veteran in December 2015 found that the current "diagnosis of incomplete paralysis of the external popliteal nerve is incorrect" and suggested that the Veteran has "a paresis of the brevis and longus extension muscles of the great toe."  The physician recommended MRI testing and EMG/NCS studies of the lower extremities to identify the exact nature as well as the severity of the Veteran's lower extremity symptoms.  Id.

In combination, the Veteran's back and peripheral nerve disabilities result in a limp and prevent him from standing/walking for more than 10 minutes at a time.  December 2015 PMRs.

The evidence of record also suggests that the Veteran's knee disabilities-bilateral arthritis and instability-may have worsened since his last VA examination in June 2012.  June 2012 VA Examination Report (finding reduced range of motion in both knees and frequent episodes of joint locking and pain, but no joint instability, no use of an assistive device to facilitate ambulation, and normal muscle strength).  The Veteran testified to the use of assistive devices, to include a wheelchair and crutches, in connection with his bilateral knee disabilities.  September 2015 Hearing Testimony.  He also testified that he experienced numbness and stiffness in both knees as well as swelling, tightness, and increasingly restricted flexion.  Id.

More generally, the new evidence suggests that the Veteran's service-connected disabilities, in combination, prevent him from working.  December 2015 PMRs.  The Veteran testified that he is "currently unable to perform full-time competitive work" due to his service-connected disabilities.  September 2015 Hearing Testimony.

The Veteran's statements regarding his worsening symptoms combined with the December 2012 private medical evaluation and the length of time since his last VA examination-almost three years-warrant a new VA examination to determine the present severity of the service-connected disabilities on appeal.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records from August 2012 onward and associate them with the electronic claims file.

2. Then, schedule the Veteran for a VA examination(s) to assess the severity of his service-connected low back (to include peripheral neuropathy of the lower extremities) and bilateral knee (to include arthritis and instability) disabilities.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner(s) should use the appropriate Disability Benefits Questionnaires (DBQs) to assess the severity of the Veteran's service-connected disabilities.  

The examiner(s) should perform all necessary tests and studies (including x-rays, electromyography (EMG) and nerve conductions studies, if indicated), report all clinical findings in detail, and provide a complete rationale for all opinions/conclusions reached.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (degenerative disc disease of the lumbar spine with IVDS, peripheral neuropathy of the lower extremity(ies), a urinary condition, bilateral ankle osteopenia, scar residuals (left hand), arthritis and instability of the knees bilaterally, bilateral plantar fasciitis, tinnitus, erectile dysfunction, and bowel dysfunction), and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including a complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

4. After the VA examinations have been completed, review the reports to ensure that they adequately respond to the above instructions.  If the reports are deficient in this regard, return the case to the VA examiner(s) for further review and discussion.

5. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


